DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/12/2020 for application number 16/872,886. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims, and certified copy of foreign priority application.
Claims 1 – 18 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 5/12/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sultenfuss et al. (hereinafter as Sultenfuss)1 PGPUB 2014/0281618.
As per claim 1, Sultenfuss teaches a method for supplying power to an electronic device [FIG. 1 information handling system 100], comprising: 
detecting, by a power control device of the electronic device, whether a core component of the electronic device is in an acceleration mode [0032: (power detection circuitry may be implemented by power control circuitry 290 (power control device) for detecting initiation of a CPU (core component) into a second power mode/CPU turbo boost mode (acceleration mode)]; 
determining a target current required by the core component of the electronic device when it is detected that the core component of the electronic device is in the acceleration mode [0025: sensed real time processing requirements for current required; and 0028: (current level value required to operate in the second higher power mode)]; and 
[0009-0010, 0025, 0028, and 0033-0034: (AC adapter/system power source is sized to be sufficient to handle power requirements at the first power mode, but not in the second turbo mode; power from system power source and auxiliary energy storage power source together produce a temporary elevated supply current for operating in the second higher power turbo mode)]. 

As per claim 2, Sultenfuss teach the method according to claim 1, wherein controlling the power adapter and the battery of the electronic device to jointly supply power to the core component further comprises: controlling the power adapter to provide a first partial current to the core component [0027: (maximum base regulated current 213, which is less than the current required in the turbo mode)]; and controlling the battery to provide a second partial current to the core component, the second partial current being a difference between the target current and the first partial current [0007, 0010, and 0027: (auxiliary reserve current from battery is provided to make up for difference between value of the maximum base regulated current and the temporary higher current level required in the turbo mode)]. 
As per claim 3, Sultenfuss teach the method according to claim 1, further comprising: controlling the power adapter to charge the battery when it is detected that the core component has switched from the acceleration mode to a non-acceleration mode [FIG. 3, 0039, and 0043: (auxiliary energy storage can only be recharged in the 
As per claim 5, Sultenfuss teach the method according to claim 1, wherein: the core component is at least one of a Central Processing Unit (CPU) or a Graphics Processing Unit (GPU) [0008-0009: (processor is CPU or GPU)], and the acceleration mode is a Turbo Boost mode [0008-0009: (CPU or GPU turbo boost mode)]. 

Claim 7 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Sultenfuss further teaches a processor [FIG. 1 processor 105], and a memory [FIG. 1 main memory 115] configured to store an executable instruction of the processor. 
Claim 8 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 9 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.

Claim 13 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 14
Claim 15 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 10, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (hereinafter as Sultenfuss)1 PGPUB 2014/0281618, and further in view of Yu et al. (hereinafter as Yu) 1 PGPUB 2015/0293569.
As per claim 4, Sultenfuss teach the method according to claim 1.

Yu teaches a computing system with a voltage turbo boost function in which a battery can provide supplemental power to a computer when the power consumption is larger than the system constant power provided by an AC adapter. Yu is therefore similar to Sultenfuss because they both involve using a battery to provide supplemental power when power from the AC adapter is not enough for processor operations. Yu further teaches reducing power consumption of the core component in steps, when detecting that system power consumption of the electronic device is higher than a set threshold [FIG. 4 steps 2102 and 2103, and 0025-0027: (when system total power consumption is larger than a safety point, frequency reduction is performed according to an adjustment order; first, frequency to the GPU is reduced, and then frequency to both CPU and GPU is reduced if the power consumption is still higher than the safety point)], the set threshold being related to a maximum rated power consumption of the power adapter [0025: (first safety point is 95% of the rated power of the AC adapter)]. Yu teaches comparing the system power consumption to a safety threshold when the battery capacity is low and cannot provide supplemental power, and reducing frequency to components in a particular order when system power consumption is over the safety threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yu’s teachings of reducing frequency in a 

As per claim 6, Sultenfuss teach the method according to claim 1, wherein the core component is a Central Processing Unit (CPU) [0003-0004 and 0008].
Sultenfuss does not explicitly teach the method further comprises: controlling the CPU to reduce a frequency of the CPU so as to reduce system power consumption when the system power consumption reaches a set threshold. 
Yu teaches a computing system with a voltage turbo boost function in which a battery can provide supplemental power to a computer when the power consumption is larger than the system constant power provided by an AC adapter. Yu is therefore similar to Sultenfuss because they both involve using a battery to provide supplemental power when power from the AC adapter is not enough for processor operations. Yu 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yu’s teachings of reducing frequency in a particular order to components if the system power consumption is higher than a threshold related to the capabilities of the AC adapter when battery capacity is low in Sultenfuss. One of ordinary skill in the art would have been motivated to reduce frequency to components in Sultenfuss when battery capacity is low and system power consumption is higher than a threshold because it prevents overloading and reduces wear on the AC adapter, thereby preventing aging phenomenon caused by a long duration of use and preventing abnormal shut downs [Yu 0006].

Claim 10 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 16 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Iyer et al. (PGPUB 2021/0089108) teaches a rechargeable battery may provide supplemental power to a plugged-in HIS when the processor enters a turbo mode [0004].
Song et al. (PGPUB 2020/0401093) teaches a battery pack to provide supplemental power to enable turbo mode of one or more CPUs [0057].
Koki et al. (PGPUB 2019/0305563) teaches a computing device may operate in a turbo boost mode using power from an external power supply and supplemental battery power [0001 and 0050].
Lam et al. (PGPUB 2014/0268556) teaches a battery providing hybrid power of battery and AC adapter power to support performance in a turbo mode [0067].
Uan-Zo-Li (PGPUB 2014/0281591) teaches a hybrid power boost of using AC adapter and battery power for turbo levels [0009].
Coakley et al. (PGPUB 2014/0184143) teaches turbo boost mode using hybrid power from AC adapter and batteries [0050 and 0075].
Reddy (PGPUB 2013/0339757) teaches battery providing supplemental power or hybrid power in a turbo-boost mode [0003].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS submitted 1/5/2021